DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see remarks page 8, filed November 12, 2021, with respect to the rejection of claims 1-21 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 1, the prior art of record fails to anticipate or render obvious one or more leading indicators of the event at the target resource based on prediction patterns between the inputs and the plurality of predicted outputs of the machine learning model identified by the surrogate machine learning model, in combination with all other limitations as claimed by Applicant.
	Regarding claim 9, the prior art of record fails to anticipate or render obvious one or more leading indicators of the event at the target resource based on prediction patterns between the inputs and the plurality of predicted outputs of the machine learning model identified by the surrogate machine learning model, in combination with all other limitations as claimed by Applicant.
	Regarding claim 17, the prior art of record fails to anticipate or render obvious one or more leading indicators of the event at the target resource based on prediction patterns between the inputs and the plurality of predicted outputs of the machine learning model identified by the surrogate machine learning model, in combination with all other limitations as claimed by Applicant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Frangos et al. in U.S. Patent Publication 2015/0226049 teaches “In monitoring/control of drilling operation a dimensionality of a full-scale model (e.g., characterizing variables related to cuttings transport, gas migration and/or the like) is reduced and data from a plurality of geographically distributed (e.g., depth varying) sensors is received, and a surrogate model is used to estimate variables in real-time. Use of the surrogate model may enable, e.g., particle-filtering processes to be employed during the estimation” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865